IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WEST COAST FUND, LLC,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-893

R & S INVESTMENT OF
DESTIN, LLC AND
RADC/CADC VENTURE 2010-
2, LLC, A DELAWARE
LIMITED LIABILITY
COMPANY, AS ASSIGNEE OF
THE FEDERAL DEPOSIT
INSURANCE CORPORATION,
AS RECEIVER FOR THE
BANK OF BONIFAY,

      Appellee.

_____________________________/

Opinion filed March 10, 2017.

An appeal from the Circuit Court for Holmes County.
Christopher N. Patterson, Judge.

Ira Scott Silverstein of Ira Scott Silverstein, LLC, Fort Lauderdale, for Appellant.

Joseph M. Scheyd, Jr., Destin, for Appellee.


PER CURIAM.

      AFFIRMED.

MAKAR, KELSEY, and WINSOR, JJ., CONCUR.